ON MOTION FOR REHEARING AND MOTION FOR CERTIFICATION

PER CURIAM.
We deny the motion for rehearing but grant the motion for certification. Pursuant to Florida Rule of Appellate Procedure 9.030(a)(2)(A)(v), we certify the following to be a question of great public importance:
Where the presiding judge in a criminal case has accepted the prosecutor assigned to the case as a Facebook “Mend,” would a reasonably prudent person fear that he could not get a fair and impartial trial, so that the defendant’s motion for disqualification should be granted?
GROSS and LEVINE, JJ., concur.
GROSS, J. concurs specially with opinion.
GERBER, J., concurs in part and dissents in part, with opinion.